J-S36002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.V., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1369 EDA 2021

                  Appeal from the Order Entered June 7, 2021
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                  7-2021-AD

    IN THE INTEREST OF: K.V., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1370 EDA 2021

                  Appeal from the Order Entered June 7, 2021
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                  8-2021-AD


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 11, 2022

        K.M. (Mother) appeals1 from the orders, entered in the Court of Common

Pleas of Wayne County, involuntarily terminating Mother’s parental rights to

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1On August 10, 2021, our Court, sua sponte, consolidated these appeals at
Nos. 1369 and 1370 EDA 2021, where these matters involve related parties
and issues. See Pa.R.A.P. 513.
J-S36002-21



her twin children, K.V. and K.V. (born August 2014) (collectively, Children).

After careful review, we affirm.

       On February 2, 2020, officers stopped a vehicle Mother was driving and

in which Father2 and Children were passengers. At the time of the stop, Father

was under the influence;3 Mother, who did not appear to be under the

influence, admitted that she was a habitual drug user who was addicted to

methamphetamine and cocaine.                   Children were not wearing seatbelts.

Following a search of the vehicle, law enforcement discovered cocaine and

methamphetamine in Mother’s possession, as well as a crack pipe and a scale.

Mother tested positive for cocaine and methamphetamines on February 3,

2020. On February 4, 2020, the police observed more drug paraphernalia

during a search of Mother’s home.4                At that time, Children had missed

approximately 20 days of school and, ultimately, had to repeat kindergarten.

On February 4, 2020, the court entered an emergency protective custody

order temporarily transferring custody of Children to Wayne County Children

and Youth Services (CYS). On February 11, 2020, Mother tested positive for

suboxone and marijuana.           The court established a permanency plan and
____________________________________________


2Children’s Father’s parental rights were also involuntarily terminated. He
has filed a separate appeal to this Court at Nos. 1202 EDA 2021 and 1371
EDA 2021.

3The police found Father in possession of marijuana and a crack pipe. N.T.
Termination Hearing, 6/7/21, at 5.

4 During their initial search of Parents’ residence, police suspected a potential
meth lab had been set up in the home. However, upon further investigation,
it was determined not to be a meth lab.

                                           -2-
J-S36002-21



objectives for Mother, including that she obtain a drug and alcohol evaluation,

“follow any and all recommendations, sign releases for [CYS],” and enroll in a

parenting program.        Permanency Plan, 2/19/20, at 7.   The court ordered

supervised visitation between Mother and Children no less than twice per

month.

       Children were adjudicated dependent on February 20, 2020, and placed

into a “resource home” in Honesdale, Pennsylvania.           During Children’s

dependency, Mother attended numerous in-patient and out-patient drug and

alcohol treatment programs. However, due to the COVID-19 pandemic, most

visits between Mother and Children were held via Zoom.5 Moreover, many of

Mother’s drug treatment sessions occurred as telehealth appointments. In

February 2020, the court ordered Mother to receive a mental health

evaluation. Mother failed to obtain the evaluation until more than one year

later while she was incarcerated.6

       On May 12, 2021, CYS filed petitions seeking to involuntarily terminate

Mother’s parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8),

____________________________________________


5A CYS caseworker testified that Mother participated in fifty-one visits (in-
person, virtual and telephonic) out of a total ninety-six scheduled visits. N.T.
Goal Change/Termination Hearing, 6/7/21, at 11.

6 At the time of the termination hearing, Mother had been incarcerated since
April 5, 2021. Id. at 16. A CYS caseworker testified that she believed
Mother’s anticipated date of release from incarceration was the end of June
2021. Id. at 27. Mother testified that she has been working in the jail’s
kitchen to receive time off of her sentence and also completed a parenting
class while incarcerated. Id. at 53.


                                           -3-
J-S36002-21



and (b).      On June 7, 2021, the trial court held a goal change/termination

hearing7 at which Mother, Father, and CYS caseworker Sarah Hoger testified.

Following the hearing, the court granted CYS’ petitions and terminated

Mother’s and Father’s parental rights pursuant to sections 2511(a)(1)-(4) and

(b)8 of the Adoption Act.9 Mother filed, contemporaneously, a timely notice of

appeal and Pa.R.A.P. 1925(a)(2) concise statement of errors complained of

on appeal. Mother presents the following issues for our consideration:

        (1)    Whether the [t]rial [c]ourt erred as a matter of law in
               determining that [termination of] the parental rights of
               [M]other was warranted[.]

        (2)    Whether the [t]rial [c]ourt erred as a matter of law in
               determining that the termination of parental rights of
               [M]other was in the best interest of the subject minor
               child(ren)[.]

        (3)    Whether the [t]rial [c]ourt erred as a matter of law in
               determining that [CYS] met [its] burden of proof in an
               involuntary termination of parental rights matter[.]

____________________________________________


7 Guardian ad litem, John Martin, II, Esquire, represented Children at the
termination hearing.

8 See 23 Pa.C.S. § 2511(b) (“Other considerations. — The court in terminating
the rights of a parent shall give primary consideration to the developmental,
physical and emotional needs and welfare of the child. The rights of a parent
shall not be terminated solely on the basis of environmental factors such as
inadequate housing, furnishings, income, clothing and medical care if found
to be beyond the control of the parent. With respect to any petition filed
pursuant to subsection (a)(1), (6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are
first initiated subsequent to the giving of notice of the filing of the petition.”).

9   23 Pa.C.S. §§ 2101-2938.



                                           -4-
J-S36002-21


      (4)   Whether the [t]rial [c]ourt erred in terminat[ing] parental
            rights when [Mother] was unable to comply with the family
            service plan due to the Covid-19 pandemic.

Appellant’s Brief, at 7.

      We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is defined
      as testimony that is so “clear, direct, weighty and convincing as
      to enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.” It is well
      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

      CYS deemed Mother to have “minimally” complied with her service plan

objectives at the June 2020, September 2020, December 2020, March 2021,

and June 2021 permanency hearings.            N.T. Goal Change/Termination



                                     -5-
J-S36002-21



Hearing, 6/7/21, at 15. The court also deemed Mother’s progress in alleviating

the circumstances necessitating Children’s placement as minimal or none at

the same hearings. Id. at 16. Although Mother had attended an in-patient

drug and alcohol treatment facility and began attending PATH Treatment and

Healing courses, she relapsed and stopped attending sessions.         The court

concluded that Mother’s relapse demonstrated “her inability to remain sober

as the original [service] plan and objectives required.”      Pa.R.A.P. 1925(a)

Statement of Reasons, 8/9/21, at 7. The court also considered the following

facts: Mother never accepted assistance from caseworkers to help her comply

with service objectives; Mother did not appear for several permanency

hearings; and, at each of the in-person visits Mother attended, she tested

positive for methamphetamines and amphetamines.

       Mother testified at the termination hearing that before she could care

for Children she needed another three to six months to secure stable housing10

after she was released from incarceration. Id. at 62. Children had already

been in placement for 15 months at that time. Id. at 20.

       Due to Mother’s inability to remain sober, failure to accept the addiction

and mental health services offered to her by CYS, and her overall minimal-to-

no compliance with her plan objectives, we conclude that there was clear and

convincing evidence to terminate Mother’s parental rights under section



____________________________________________


10  Mother had been living with maternal grandparents prior to her
incarceration. Maternal grandparents were also addicted to drugs.

                                           -6-
J-S36002-21



2511(a)(2).11 See N.T. Goal Change/Termination Hearing, 6/7/21, at 75 (trial

judge stating, “Months and months of addiction and mental health services

were offered and declined on multiple occasions by both [Mother and Father].

. . . I cannot say that it is in [Children’s] best interest for me to continue the

process that has been on-going for the last fifteen months.”).12

       With regard to section 2511(b), we conclude that it was in the best

interests of Children to terminate Mother’s parental rights.         Although a

caseworker testified that a bond exists between Mother and Children, Mother’s

instability, inability to remain sober, and addictive behaviors make it

impossible for her to provide Children with the permanency they so

desperately need. See Adoption of C.J.P., 114 A.3d 1046, 1054 (Pa. Super.

2015) (“A child’s life simply cannot be put on hold in the hope that the parent

will summon the ability to handle the responsibilities of parenting.”) (citation

omitted). Moreover, Children have expressed that they love and want to stay

with their resource family, an adoptive resource. Caseworkers testified that

Children are doing well in school, Children have said that their resource home

“is their new home now,” and Children have a positive bond with their resource
____________________________________________


11 See 23 Pa.C.S. § 2511(a)(2) (“The repeated and continued incapacity,
abuse, neglect or refusal of the parent has caused the child to be without
essential parental care, control or subsistence necessary for his physical or
mental well-being and the conditions and causes of the incapacity, abuse,
neglect or refusal cannot or will not be remedied by the parent.”).

12 We can affirm the trial court’s decision regarding the termination of parental
rights with regard to any single subsection of section 2511(a). In re B.L.W.,
843 A.2d 380, 384 (Pa. Super. 2004) (en banc).


                                           -7-
J-S36002-21



family. N.T. Termination Hearing, 6/7/21, at 8, 21; id. at 20 (“[Children]

express love and affection toward [their resource family.]      They tell the

[resource family] frequently that they love them and want to stay with

them.”). Moreover, a caseworker testified that adoption could be achieved

within three months.      See id. at 18.    The stability that Children are

experiencing with their current resource family serves Children’s safety needs

and intangibles such as love, comfort, and security.     In re Adoption of

C.D.R., 111 A.3d 1212 (Pa. Super. 2015).      Accordingly, we conclude that

there was clear and convincing evidence to terminate Mother’s parental rights

under section 2511(b).

      Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022




                                    -8-